FILED
                                                                       JUNE 21, 2016
                                                                In the Office of the Clerk of Court
                                                              WA State Court of Appeals, Division Ill




          IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                             DIVISION THREE

Inre:                                        )
                                             )         No. 33122-9-III
Neil Hornsby.                                )
                                             )
                                             )         UNPUBLISHED OPINION
                                             )
                                             )
                                             )

        FEARING, CJ. -Neil Hornsby appeals from the superior court's ruling affirming

the Board of Industrial Insurance Appeals' (Board) denial of his claim for benefits for an

occupational disease. Because facts support the superior court's ruling, we affirm the

superior court.

                                         FACTS

        On July 31, 2000, Neil Hornsby commenced employment with Alcoa, Inc., at its

Wenatchee smelter. According to Hornsby, he had no health problems when he began

work for Alcoa. Nevertheless, a preemployment screening chest x-ray showed small

nodules in his lung. At the time, Hornsby reported to Alcoa that he smoked one pack of

cigarettes each day.
No. 33122-9-III
In re Hornsby


       At the Alcoa plant, Neil Hornsby performed many duties, including inserting and

removing carbon rods from crucibles of molten ore. Other duties included tasks near coal

tar pitch pots that emit black, green, and yellow smoke and scrubbing pigeon feces from

the facility. According to Hornsby, his Alcoa employment exposed him to dust from

aluminum oxide, alumina, soda ash, and asbestos.

       When performing all duties at Alcoa, Neil Hornsby wore a paper respirator.

While working around the smelter crucibles, he also wore a protective Tyvek suit,

although the suit was not airtight. A Tyvek suit is a DuPont trademarked white one-

piece, disposable garment composed of flashspun high-density polyethylene.

       During a 2001 health screening, Neil Hornsby reported that he smoked between

one and one-half packs per day. On July 2, 2001, during a production curtailment, Alcoa

released Hornsby, and Hornsby journeyed to work at a Colorado coal mine. A

preemployment screening chest x-ray for the coal miner's job detected black lung. Due

to a broken hand, Hornsby left mine employment after three weeks.

       On July 21, 2003, Neil Hornsby returned to work at Alcoa's Wenatchee smelter.

During another health screening, Hornsby reported that he smoked three quarters of a

pack per day. Because the plant remained on curtailment, Hornsby cleaned and

vacuumed smelter crucibles until aluminum production restarted in December 2004.

      In 2005, Neil Hornsby began use, during Alcoa job duties, of a face mask

cartridge respirator, which provided better protection than a paper respirator. During the

                                            2
No. 33122-9-111
In re Hornsby


same year, Hornsby developed health problems. A 2007 breathing test showed mildly

restricted breathing.

       On May 1, 2008, Neil Hornsby left Alcoa employment because of fatigue. He

worked on an Alaskan pipeline from July to November 2008. He then retired due to

health difficulties and has not worked since. He returned to Washington State in 2009.

       Medical providers thereafter diagnosed Neil Hornsby with desquamative

interstitial pneumonia (DIP), interstitial fibrosis, and respiratory bronchiolitis. DIP

involves an abnormal amount of macrophages filling the lung air spaces. A macrophage

is a cell that surrounds and ingests smaller cells, dust particles, or bacteria. A high

number of macrophages precludes air from reaching the capillaries in the walls of lung

air sacs resulting in a lack of oxygen and shortness of breath. Interstitial fibrosis entails

scar tissue occupying the lung's interstitium, which supports the lung with air spaces and

airways. Fibrosis means the formation of collagen or scar tissue. Respiratory

bronchiolitis involves inflammation of the bronchioles, passageways from the nose and

mouth carrying air to the lungs.

                                       PROCEDURE

       On September 9, 2011, Neil Hornsby applied for Department of Labor &

Industries benefits for an occupational disease. He claimed he sustained damage to his

lungs in the course of employment at Alcoa. The department denied his claim and wrote:




                                              3
No. 33122-9-III
In re Hornsby


              [1.] That the claimant's condition is not the result of an industrial
       injury as defined by the industrial insurance laws.
              [2.] That the claimant's condition is not an occupational disease as
       contemplated by section 51.08.140 RCW.

1 Admin. Record (AR) at 176.

       Neil Hornsby appealed his denial of benefits to the Board of Industrial Insurance

Appeals. The Board conducted an evidentiary hearing, during which it reviewed many

physician depositions conducted over a period of months. A synopsis of each medical

witness's testimony follows.

                                        Saba Lodhi

       Saba Lodhi is a Wenatchee pulmonologist who treated Neil Hornsby. Lodhi did

not testify in the Board of Industrial Insurance Appeals hearing, but the Board entered her

medical records as exhibits. Many testifying physicians referred to her records.

                                     Stephen B. Knox

       Stephen Knox is a Wenatchee general surgeon. On June 17, Dr. Knox, at the

request of Dr. Saba Lodhi, performed a lung biopsy on Neil Hornsby because Lodhi

found interstitial lung disease on x-rays. Knox removed two biopsies from an area where

a computed tomography ( CT) scan showed scarring and concluded that the biopsies

confirmed nonspecific interstitial pneumonitis.

                                      Ganesh Raghu

      Ganesh Raghu is a professor of medicine at the University of Washington, an



                                             4
No. 33122-9-111
In re Hornsby


attending physician at the University of Washington Medical Center, and director of The

Center for Interstitial Lung Disease. Raghu specializes in pulmonary disease, lung

transplantation, and interstitial lung disease. Dr. Raghu, at the request of Saba Lodhi,

first examined Neil Hornsby on September 21, 2012, for interstitial lung disease. Raghu

compared earlier pulmonary function tests to the ones he conducted during the September

visit, and the comparison showed a deterioration in Hornsby's lung capacity. Dr. Raghu

recommended Dr. Jerrold Abraham, a pulmonary pathologist in New York, review

Hornsby's biopsies to determine whether work exposures may have contributed to the

pulmonary fibrosis.

      Dr. Ganesh Raghu saw Neil Hornsby again on January 18, 2013. Raghu then

conducted a breathing and walking test that detected Hornsby's lung capacity had

declined since earlier tests. Dr. Raghu saw Hornsby for a third time on May 1, 2013. He

conducted the same walking and breathing tests on Hornsby and found minimal decline.

      During his deposition, Ganesh Raghu testified that smoking causes desquamative

interstitial pneumonia. Raghu further testified that he lacked knowledge of protective

gear that Hornsby wore at Alcoa and the chemicals or toxins to which Hornsby was

exposed. Dr. Raghu did not provide a medical conclusion as to whether Neil Hornsby's

lung disease was caused by exposures at Alcoa or smoking.




                                             5
No. 33122-9-111
In re Hornsby


                                       Robert E. Cox

       Robert Cox works in pulmonary critical care at Swedish Edmonds Hospital and

has knowledge of aluminum respiratory issues. Dr. Cox saw Neil Hornsby for a

pulmonary evaluation on October 24, 2011, at the request of Alcoa. Cox performed a

spirometry and pulmonary function test on Hornsby, tests required for department claims.

Cox also interviewed Hornsby about his work history.

       Before testifying in the Labor & Industries appeal, Robert Cox reviewed Board

testimony from Neil Hornsby regarding his exposures at Alcoa. Cox also reviewed

medical records prepared by Drs. Houghland, Lodhi, Raghu, Abraham, and Knox.

       Based on his examination of Neil Hornsby and review of medical records, Dr.

Robert Cox diagnosed Neil Hornsby with DIP and attributed the DIP to cigarette

smoking. Cox further opined that respiratory bronchiolitis is the first sign of lesions in

the lung caused by cigarette smoking. Dr. Cox believed the small nodules found in

Hornsby's July 2000 preemployment chest x-ray evidenced the onset of DIP and

bronchiolitis. He concluded that Hornsby' s lung diseases were not caused by the

working conditions at Alcoa.

                                    Jerrold L. Abraham

      Jerrold Abraham is an anatomic pathologist at State University of New York, who

focuses on occupational lung disease. Jerrold Abraham received Neil Hornsby's lung

biopsies, which he examined using a scanning electronic microscope energy dispersive

                                             6
No. 33122-9-III
In re Hornsby


x-ray spectroscopy SEM/EDS. Abraham determined Neil Hornsby suffered from a high

level of dust in his lungs. The level was consistent with both smoking and other

exposures. Dr. Abraham detected many metal particles in the biopsies, which did not

result from smoking.

      During Board testimony, Neil Hornsby asked Dr. Jerrold Abraham to opine on the

diagnosis and cause of his lung diseases:

              Q Do you have an opinion on a more probably than not basis to a
      reasonable degree of medical certainty whether the aluminum found in Mr.
      Hornsby's biopsies caused him to have lung diseases, DIP, pulmonary
      fibrosis, interstitial fibrosis and respiratory bronchiolitis?
              A Well, I have to take those different descriptions one at a time.
      Certainly the aluminum exposure that is reflected in his biopsy is of the
      type that has been previously seen to cause DIP, and to be associated with
      interstitial fibrosis. The respiratory bronchiolitis, part of it is more likely
      related to smoking but could also be contributed to by the aluminum. But
      smoking is the major cause for the respiratory bronchiolitis which is
      different from the fibrosis or the DIP pattern itself.
              Q IfMr. Hornsby had not been exposed to aluminum, would
      smoking cigarettes alone ha[ ve] caused the abnormal findings you
      discussed?
              A It wouldn't have caused all of them, but it would have probably
      caused the respiratory bronchiolitis. But it wouldn't have caused interstitial
      fibrosis as far as I am aware.

10 AR (Mar. 18, 2013) at 32-33.

                                Steven M. Simons

      Steven Simons is a pulmonologist and a professor of medicine at the University of

California Los Angeles Medical School. Simons never examined or treated Neil




                                            7
No. 33122-9-111
In re Hornsby


Hornsby. Alcoa asked Dr. Simons to provide medical opinions based on Board

testimony and the records of other physicians.

       Steven Simmons diagnosed Neil Hornsby with DIP secondary to smoking and

respiratory bronchiolitis, inflammation characteristic of smoking. He concluded that

smoking more likely caused all of Hornsby' s lung diseases. Dr. Simons further opined

that Hornsby did not suffer from idiopathic pulmonary fibrosis.

      After reviewing all evidence, the Board of Industrial Insurance Appeals upheld the

Department of Labor & Industries' denial of Neil Hornsby's occupational health claim.

The Board adopted the following relevant findings of fact:

             3. Mr. Hornsby's exposure to aluminum dust and aluminum fumes
      constitutes distinctive conditions of employment.
             4. Mr. Hornsby's conditions diagnosed as desquamative interstitial
      pneumonia, respiratory bronchiolitis, and interstitial fibrosis did not arise
      naturally and proximately out of the distinctive conditions of his
      employment.

1 AR at 76. The Board entered the following conclusion oflaw:

            2. Mr. Hornsby's conditions diagnosed as desquamative interstitial
      pneumonia, respiratory bronchiolitis, and interstitial fibrosis is [sic] not an
      occupational disease within the meaning ofRCW 51.08.140.

1 AR at 76.

      Neil Hornsby appealed to the superior court. The trial court reviewed the record

of the Board of Industrial Insurance Appeals and affirmed the Board's decision. The

superior court commented: "what the court has to determine ... are two questions. One,



                                             8
No. 33122-9-III
In re Hornsby


whether the aluminum in Mr. Hornsby's lungs came from Alcoa and if it did, did that

cause any of his lung problems." Report of Proceedings (RP) at 56. The trial court

determined that more likely than not some of the aluminum in Neil Hornsby's lungs

resulted from his work at Alcoa. Nevertheless, the court ruled that the evidence did not

show a causal relation between DIP, interstitial fibrosis, and respiratory bronchiolitis, on

the one hand, and work exposure, on the other hand. Smoking caused most of the

diseases. The court considered Dr. Simons' testimony convincing and the testimony of

Dr. Cox less persuasive. The trial court determined Dr. Abraham's passive response to

specific questions and lack of peer reviewed work on DIP troubling. The court also cited

Dr. Raghu's lack of testimonial support for Neil Hornsby's occupational health claim as a

factor in its decision.

                                 LAW AND ANALYSIS

       The issue is whether substantial evidence supports the trial court's findings and

whether the findings support the trial court's conclusions of law and decision. We

answer in the affirmative.

       This court's review of a superior court's decision is limited to whether substantial

evidence supports the superior court's factual findings, and then we review de novo

whether the superior court's conclusions of law flow from those findings. Ruse v. Dep 't

of Labor & Indus., 13 8 Wn.2d 1, 5-6, 977 P .2d 570 ( 1999); Young v. Dep 't of Labor &

Indus., 81 Wn. App. 123,128,913 P.2d 402 (1996); Watson v. Dep't of Labor & Indus.,

                                             9
No. 33122-9-III
In re Hornsby


133 Wn. App. 903, 909, 138 P.3d 177 (2006). Even though we may view the evidence

presented at trial differently from the trier of fact, we cannot substitute our judgment for

his. Allen v. Seattle Police Officers' Guild, 100 Wn.2d 361,378,670 P.2d 246 (1983);

Garrett Freightlines, Inc. v. Dep't ofLabor & Indus., 45 Wn. App. 335,340, 725 P.2d

463 (1986). Substantial evidence is evidence of sufficient quantity to persuade a fair-

minded, rational person of the truth of the declared premise. Bering v. Share, 106 Wn.2d

212, 220, 721 P.2d 918 (1986); Grimes v. Lakeside Indus., 78 Wn. App. 554, 560-61, 897

P.2d 431 (1995).

         Neil Hornsby contends that the trial court erred in determining that his lung

diseases were not occupational diseases. Hornsby argues that the evidence

overwhelmingly showed that his DIP, interstitial fibrosis, and respiratory bronchiolitis

arose naturally and proximately from the distinctive conditions of his employment at

Alcoa.

         A worker shall receive benefits under the Industrial Insurance Act, Title 51 RCW,

for disabilities resulting from occupational diseases. RCW 51.32.180; Dennis v. Dep 't of

Labor & Indus., 109 Wn.2d 467,470, 745 P.2d 1295 (1987). To establish an

occupational disease an employee must show that his disease arose both "naturally" and

"proximately" from his employment. RCW 51.08.140; Dennis, 109 Wn.2d at 481. To

meet the "naturally" prong, the employee need prove that his condition came about "as a

natural consequence or incident of distinctive conditions" of his particular employment.

                                              10
No. 33122-9-111
In re Hornsby


Dennis, 109 Wn.2d at 481; Potter v. Dep't ofLabor & Indus., 172 Wn. App. 301,315,

289 P.3d 727(2012). The employee carries the burden of showing that the conditions of

employment gave rise to his occupational disease and not that the disease is common to

his particular employment. Dennis, 109 Wn.2d at 481; Potter, 172 Wn. App. at 315. To

meet the "proximately" prong, the worker must establish by "competent medical

testimony" that his claimed condition was probably, not merely possibly, caused by his

employment. Dennis, 109 Wn.2d at 477; City ofBellevue v. Raum, 171 Wn. App. 124,

140-41, 286 P.3d 695 (2012); Potter, 172 Wn. App. at 311.

       Neil Hornsby's trial court thoroughly weighed the evidence and testimony of all

testifying physicians. Drs. Robert Cox and Stephen Simons averred that smoking more

probably caused Neil Hornsby's lung diseases. Hornsby called two doctors, Drs. Ganesh

Raghu and Jerrold Abraham, to testify on his behalf. Hornsby's experts provided no

verification that his lung diseases were probably caused by his employment and not

exposures in his everyday life. Raghu provided no testimony as to the causation of

Hornsby's ailments.

       Neil Hornsby contends that the trial court erred in concluding that Jerrold

Abraham gave an unconvincing answer to the question of causation. Hornsby argues that

Dr. Abraham gave an answer, on a more probable than not basis, as to the cause of each

diagnosis. Nevertheless, Abraham did not specifically state whether aluminum dust

caused a disease, but rather testified that exposure to the dust is associated with one of

                                             11
                                                                                              I
No. 33122-9-111
In re Hornsby


Hornsby's types of diseases. Abraham provided no conclusive response required to

establish causation. We agree with the trial court's comment in its oral decision:

               Counsel asked just the go-to question, the perfect question, but he
       [Dr. Abraham] doesn't answer it. He's nonresponsive. And no one really
       pushes him. And I suspect had he been pushed, he would have admitted,
       well, it's possible, but-and I've seen it so it's possible but I'd have to
       know a whole lot more before I could opine whether or not in this particular
       case his DIP was caused by the aluminum.

RP at 59.

    . Neil Hornsby asserts that the testimony of Dr. Jerrold Abraham should be given

significant weight because he was an attending physician. In workers' compensation

cases, the court must give special consideration to the opinion of the attending physician.

Hamilton v. Dep't ofLabor & Indus., 111 Wn.2d 569,571, 761 P.2d 618 (1988); Intalco

Alum. Corp. v. Dep't ofLabor & Indus., 66 Wn. App. 644,654, 833 P.2d 390 (1992).

This is because an attending physician is not an expert hired by a party to give a

particular opinion. Intalco, 66 Wn. App. at 654. Nevertheless, Hornsby's argument fails

because the law only considers one an attending physician if the doctor personally meets

with the patient. Spalding v. Dep 't ofLabor & Indus., 29 Wn.2d 115, 128-29, 186 P.2d

76 (1947). Anyway, Dr. Abraham uttered no opinion that Hornsby's lung disease was

probably caused by work exposures.

      Neil Hornsby contends the trial court erred by relying on the opinion of Dr. Saba

Lodhi. Hornsby argues that Lodhi did not testify before the Board thereby taking away


                                            12
No. 33122-9-111
In re Hornsby


his right to cross-examination. Alcoa contends that the trial court did not rely on Dr.

Lodhi' s opinion. Alcoa argues that Lodhi' s medical records and opinion were admitted

evidence that was reviewed by each of the four doctors.

       Neil Hornsby did not object to the admission of Dr. Lodhi's medical opinions at

any point in the procedural history. We do not address objections raised for the first time

on appeal. RAP 2.5(a). The trial court did not rely on the medical opinion of Dr. Lodhi.

The court relied on the testimony of the four testifying doctors. One physician, when

rendering opinions, may rely on the medical records of another physician. ER 703; In re

Pers. Restraint of Young, 122 Wn.2d 1, 58, 857 P.2d 989 (1993); Walker v. State, 121

Wn.2d 214,218, 848 P.2d 721 (1993); Engler v. Woodman, 54 Wn.2d 360,363,340 P.2d

563 (1959); FED. R. Evm. 703 advisory committee's note, 56 F.R.D. 183, 283-84 (1973);

5B KARL B. TEGLAND, WASHINGTON PRACTICE: EVIDENCE LAW & PRACTICE § 703 .5, at

231 (2007).

       Neil Hornsby may argue that his constitutional right to confront witnesses was

violated by the use of Saba Lodhi's records without the opportunity to cross-examine her.

The confrontation clause of the United States Constitution provides: "[i]n all criminal

prosecutions, the accused shall enjoy the right ... to be confronted with the witnesses

against him." U.S. CONST. amend. VI (emphasis added); Crawford v. Washington, 541

U.S. 36, 42, 124 S. Ct. 1354, 158 L. Ed. 2d 177 (2004). Washington has adopted a

similar confrontation clause, providing that: "In criminal prosecutions the accused shall

                                            13
No. 33122-9-III
In re Hornsby


have the right ... to meet the witnesses against him face to face .... " WASH. CONST. art.

I, § 22 (emphasis added). No court has applied either the state or federal clause outside

the context of a criminal proceeding.

                                        CONCLUSION

       We affirm the superior court.

       A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.




WE CONCUR:




~         ,~·
Siddoway, J.


      ?~,g._
Pennell, J.




                                            14